Title: To Thomas Jefferson from Catherine Park, 30 March 1781
From: Park, Catherine
To: Jefferson, Thomas



Gentlemen
Richmond March. 30 1781

I have now finished the Leather at the Barricks, that was on hand when Mr: Park Died, and has deliver’d near a Thousand Hides to Mr: Marks for the Use of the State. There was two Thousand more Cure’d and Dry’d by Mr: Park, which cou’d not be Tanned for want of Bark. Now is the season to get it, but it is out of my Power, as I have not yet Receiv’d any amolument from the yard at the Barricks. It is there complate with every necessary for carreing on the Buisness, but Bark, and Lime. The Yard can Tann fifteen Hunder’d Hides this Year, which will Require one Hunder’d and fifty Coard of Good Bark. My Request Gentlemen is, that you will order that quantity to be procure’d. If you will make me Certain of it, I will write immediately to a Gentleman at the Norward, who has promis’d to procure me a Complate work man of Carrector, who is Capeble of Carreing it on but I cant ingage him till I am sure of Bark. When I am, I shall Exert every Ability I am Mistress of, to procure p[r]oper Hands. But in Case I am disapointed (which I dont expect) I will take care to inform the Governour and Counsell in time for them to procure Hands, they allowing me a Sufficiency for my Intrest in the yard. Mr. Park haveing Expend’d a Lardge sum of money on it, when the Money was of some value, if I Carry on the Buisness I will allow the value of the Bark. There is likewise Leather belonging to the Country in my yard here but I have not any oil to finish it. If you Gentlemen will give orders to furnish me with oil you may have the Leather immediately.
I have the Honour to be Gentlemen Your Most Obedt. Humbl Servt.,

Cathene: Park

